Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 12 August 2020 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.
	
Claim Rejections
35 USC § 112, 1st paragraph: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 In the instant case, claim 1 recites the following limitations: An isolated synthetic nucleic acid adapter comprising:
a first strand comprising a first sequence, wherein the first strand is a non-transferred strand; and
a second strand comprising a second sequence complementary or substantially complementary to the first sequence; wherein the second strand is a transferred strand; and
the second sequence comprises one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, wherein the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21 and the adaptor has only one transposase recognition/binding sequence, and
wherein said one or more modifications are: one or more phosphorothioate bonds in the second strand or the second sequence; wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence;
wherein the first strand or the first sequence is free of phosphorothioate bonds; and
wherein the isolated synthetic nucleic acid adaptor capable of binding to Vibrio Harveyi transposase or Tn5 transposase.

It is noted that for compliance with the written description requirement, an applicant shows possession of an invention “by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention”. See MPEP 2163.
In the instant case, the claimed invention requires an adapter that includes modifications as compared to a parental transposase recognition sequences consisting of SEQ ID NOs: 1-21, and has the ability to bind to Vibrio Harveyi transposase or Tn5 transposase.
Therefore, the invention of claim 1 is interpreted to include all adapters comprising one or more phosphorothioate bonds, including a phosphorothioate bond at the 3’ end,  in the second strand or the second sequence of any of the parental recognition sequences consisting of SEQ ID NOs: 1-21 and is able to bind to Vibrio Harveyi transposase or Tn5 transposase.
Furthermore, the instant specification recites multiple embodiments of modified transposase recognition sequences, including modification of one or two bases in transposase recognition sequence recognized by Vibhar and Tn5 transposases (e.g. modification to the Vibhar transposase recognition sequence as in Fig. 3 and 5; modification to the Tn5 transposase recognition sequence as in Fig. 4; multiple modified phosphorothioate linkages as in Fig. 19).
 The instant specification further discloses which base-modified adapters are recognized by Vibhar transposase and were successful in experiments having less starting sample and less transposase input( i.e. Example 2) and in reducing sample preparation bias(i.e. Example 3). The 
In Example 4, the instant specification discloses adapter modifications that impede primer extension while allowing target DNA fragment amplification and reducing adapter-primer dimers. In this example, experimental optimization is attributed to altering other reagents to overcome the hindrance imposed by the base modifications (i.e. Example 4).  Furthermore, the instant specification discloses that all modifications recited in Example 4 were compatible with a Vibhar transposase reaction (e.g. lines 23-25, pg. 59). 
Therefore, the working examples of the instant disclosure describe modified sequences that are recognized by Vibhar and Tn5 transposases (e.g. Example 1-6). 
However, the scope of the instant claims encompass an adapter comprising a first sequence and a second sequence comprising one or more phosphorothioate bonds in the second strand or the second sequence, as compared to other parental transposase recognition sequences consisting of SEQ ID No. 7-21 as recited in the instant disclosure, wherein these recognition sequences  are recognized by other transposases such as Swanella, Vermin and Acine transposases, with the requirement of the function of being able to bind to Vibrio Harveyi transposase or Tn5 transposase.
However, the instant disclosure does not adequately describe examples of modification of adapters derived from parental transposase recognition sequences consisting of SEQ ID No. 7-21 that can be recognized by other transposases, wherein the resulting modified adapter is able to bind to Vibrio Harveyi transposase or Tn5 transposase.

Although the disclosure of the exemplified adapters and parental sequences combined with the knowledge in the art would put one in possession of adapters that are modified relative to the parental sequences, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of the adapters that are derived from parental transposase recognition sequences consisting of SEQ ID No. 7-21 that can be recognized by other transposases  and are also able to bind to Vibrio Harveyi transposase or Tn5 transposase.
Therefore, the instant specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including which combination of phosphorothioate linkage modifications were determined by the inventors to constitute a functional modified adapter wherein the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21 and is able to bind to Vibrio Harveyi transposase or Tn5 transposase.
Additional claims 2, 3 and 5-9 recite examples of modifications of the claimed adapter and are supported by embodiments of adapters that are modified relative to the parental sequences recognized by Vibhar and Tn5 transposases (e.g. Example 1-6) but do not adequately describe the structural modifications of the claimed adapter that would allow one to predict 
Furthermore, the requirement of adapters that are derived from parental transposase recognition sequences consisting of SEQ ID No. 7-21 that can be recognized by other transposases, such as Swanella, Vermin and Acine transposases, that are modified with phosphorothioate bonds at the 3’ end and that are able to bind to Vibrio Harveyi transposase or Tn5 transposase is considered new matter because the instant disclosure does not provide written description of such an outcome.
Furthermore, claims 10-20 do not recite limitations that further limit the structure of the claimed adapter. 
Therefore, claims 2, 3 and 5-20, which require the adapter of claim 1, are also rejected.

35 USC § 112, 1st paragraph: Enablement
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but Breadth of the claims; Nature of the invention; State of the prior art; Level of one of ordinary skill; Level of predictability in the art; quantity of experimentation needed; amount of direction provided by the inventor and existence of working examples.
As noted above, the invention of instant claim 1 requires an adapter that includes modifications as compared to a parental transposase recognition sequences consisting of SEQ ID NOs: 1-21, and has the ability to bind to Vibrio Harveyi transposase or Tn5 transposase, wherein the one or more modifications are one or more phosphorothioate bonds in the second strand or the second sequence; wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence.
Therefore, the breadth of claim 1 and the nature of the invention disclose all adapters comprising one or more phosphorothioate bonds, including a phosphorothioate bond at the 3’ end, in the second strand or the second sequence of any of the parental recognition sequences consisting of SEQ ID NOs: 1-21 that are recognized by other transposases, such as Swanella, Vermin and Acine transposases, and is able to bind to Vibrio Harveyi transposase or Tn5 transposase.
However, it is noted that modifying any target sequence with phosphorothioate bonds does not modify the base identity of the sequence. Therefore, there is insufficient support in the present state of the art that an adapter that is derived from a parental recognition sequences consisting of SEQ ID NOs: 7-21 and that is only modified with one or more phosphorothioate bonds as recited in claim 1, is able to bind to Vibrio Harveyi transposase or Tn5 transposase. 

Furthermore, as noted above, guidance is not disclosed on optimization of a method comprising only modification by incorporation of phosphorothioate bonds that will yield an adapter that is derived from one type of transposase recognition sequence and results in a modified adapter that is able to bind to Vibrio Harveyi transposase or Tn5 transposase. The disclosure also lacks working embodiments.
Thus, having carefully considered all of these factors, including the scope of the claims, the limited example in the specification, the state of the prior art and the minimal guidance in the specification,  it is concluded that it would require undue experimentation to provide the claimed invention.  
Claim Rejections - 35 USC § 112b: Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation an isolated synthetic nucleic acid adapter comprising a first non-transferred strand and a second transferred strand wherein the second strand comprises one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, wherein the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21, and the claim also recites wherein the isolated synthetic nucleic acid adaptor capable of binding to Vibrio Harveyi transposase or Tn5 transposase, i.e. parental recognition sequence according to SEQ ID NOS: 1-6, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Furthermore, as claims 2, 3 and 5-20 do not further clarify the metes and bounds of claim 1, they are also considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Goryshin et al. and Cost et al.
Claims 1-3, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goryshin et al. (WO2012103545; published 02 August 2012) as evidenced by Wooddell et al. (US20030143740), in view of Cost et al.(US20110287545).
Goryshin et al. teach compositions comprising duplexes comprising transposon end sequences which are 19bp sequences that are recognized by Tn5 transposase, i.e. adaptors. In their examples, Goryshin et al. teach the adaptors comprise a duplex comprising a strand that is transferred to target nucleic acid by a Tn5 transposase, i.e. a first strand, and a non-transferred strand that is complementary and hybridized to the transferred strand, i.e. a second strand.  (e.g. lines 9-33, pg. 2-lines 1-5, pg. 3; lines 14-32, pg. 8- lines 1-30, pg. 9). 

 Furthermore, Furthermore, Goryshin et al. teach an embodiment wherein both the transferred strand and non-transferred strand are tagged (e.g. lines 6-14, pg. 4; Fig. 4).
Furthermore, Goryshin et al. teach an embodiment wherein the non- transferred strand does not have phosphorothioate bonds (e.g. The non-transferred strand with or without nuclease-protecting and/or chain termination groups (e.g. phosphorothioate and/or dideoxy) is then dissociated from the transferred strand and a replacement oligo (which may contain additional DNA tags, as discussed above, such as a sequencing tag) is annealed to the complementary transferred strand sequence with or without nuclease-protective groups (e.g. phosphorothioates) as in  lines 18-22, pg. 13; The non-transferred strand (with or without nuclease protecting and/or chain termination groups, e.g. phosphorothioate and/or dideoxy) are then dissociated from the transferred strand and a replacement oligo (which may contain additional DNA sequence such as a sequencing tag) is annealed to the complementary transferred strand sequence with or without nuclease protective groups (e.g. phosphorothioates) as in lines 5-13, pg. 14).

Furthermore, Goryshin et al. teach the target nucleic acid are derived from single cells (e.g. The nucleic acid may be DNA, for example, genomic or cDNA, RNA or a hybrid, from single cells  as in lines 17-18, pg. 16).
As evidenced by Wooddell et al., Tn5 transposase functions by a cut and paste mechanism (e.g. para 0006, pg. 1, Fig.1).
 Goryshin et al. teach multiple different embodiments of duplexes of transferred strand and non-transferred strand or duplexes of transferred strand and replacement oligonucleotide, wherein the non-transferred strand and the replacement oligonucleotide are with or without phosphorothioate and/or dideoxy groups and wherein individual strands comprise a tag comprising a barcode, an affinity tag, a primer site and a reporter moiety which comprises a bead.
 	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Goryshin et al.  comprising providing duplexes of transferred strand and non-transferred strand or duplexes of transferred strand and replacement oligonucleotide to include the non-transferred strand without phosphorothioate bonds as taught in one embodiment of Goryshin and to include a transferred strand without  phosphorothioate groups as taught in another embodiment of Goryshin et al. and to include a tag comprising a barcode, an affinity tag, a primer site and a reporter moiety which comprises a bead on either strand as taught in other embodiments of Goryshin et al. 
Therefore, Goryshin et al. render obvious the limitations: An isolated synthetic nucleic acid adapter comprising: a first strand comprising a first sequence, wherein the first strand is a non-transferred strand; and a second strand comprising a second sequence complementary or substantially complementary to the first sequence; wherein the second strand is a transferred strand; and the second sequence comprises one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, wherein the parental recognition sequence is selected from the group consisting of SEQ ID Nos 6 (e.g. recognition sites for Tn5 transposase)  and the adaptor has only one transposase recognition/binding sequence( e.g. Fig. 4), and wherein the first strand or the first sequence is free of phosphorothioate bonds; and wherein the isolated synthetic nucleic acid adaptor capable of binding to Tn5 transposase as recited in claim 1.
Furthermore, as Goryshin et al. teach an embodiment of a full length non-transferred strand that is tagged with a barcode or primer sites, which comprise nucleic acid bases (e.g. lines 30-33, pg. 9- lines 1-5, pg. 10), Goryshin et al. render obvious the limitations: adapter of claim 1, wherein the first sequence has at least one additional nucleotide at its 5' terminus as compared to the parent recognition sequence as recited in claim 2.
 adapter of claim 1, wherein the second sequence lacks at least one nucleotide at its 3' terminus as compared to the complement as recited in claim 3.
Furthermore, Goryshin et al. render obvious the limitations: The adapter of claim 1, wherein the adaptor has one or more of the following features:
(i)    the first strand and the second strand form a duplex of 15-30 bp in length;
(ii)    the first strand and the second strand form a duplex which has a blunt end or a staggered end at the 3' terminus of the second strand or the 5' terminus of the first strand; and
(iii)    the one or more modifications in the first or second sequence result in one or more unpaired nucleotides in the duplex (e.g. lines 15, pg. 9) as recited in claim 8.
Furthermore, Goryshin et al., as evidenced by Wooddell et al.,  render obvious the limitations: (v)    the transposase is a "cut and paste" transposase and hyperactive Tn5 transposase; (vi)    the second strand further comprises a tag sequence 5’ to the second sequence or the first strand further comprises a tag sequence 3' to the first sequence (e.g. lines 1-5, pg. 10; Fig. 3-5); and(vii)    the tag sequence comprises a degenerate base region(e.g. barcode as in lines 1-17, pg. 10; lines 15-33, pg. 11- lines 1-16, pg. 12)as required by claim 9.
Furthermore, Goryshin et al. render obvious the limitations: an in vitro method for fragmenting a target DNA molecule, comprising: contacting a target DNA molecule with a transposase complex of claim 1 to form a reaction mixture; and incubating the reaction mixture under conditions for carrying out a transposition reaction as recited in claim 12.
claim 13.
Furthermore, Goryshin et al. teach an embodiment of their transposition reaction followed by fill-in PCR and/or ligation (e.g. lines 6-14; lines 22-31, pg. 4; fill-in and ligation as in lines 5-19,pg. 14; Fig. 5).
 Therefore, Goryshin et al. render obvious the limitations: a method for preparing an assay sample for sequencing or microarray analysis of a target DNA molecule, comprising:
contacting a target DNA molecule with a complex comprising the isolated synthetic nucleic acid adapter of claim 1 and a transposase that binds to the adapter to form a reaction mixture; incubating the reaction mixture under conditions for carrying out a transposition reaction and thereby generating a cleaved DNA product, and amplifying the cleaved DNA product as recited in claim 14.
Furthermore, Goryshin et al. render obvious the limitations: method of claim 14, wherein the amplifying step is conducted without prior removing of the adaptor or separating the cleaved DNA product from the reaction mixture as recited in claim 15.
As Goryshin et al. teach using tagged adaptors to tag target nucleic acid(e.g. lines 1-5, pg. 10; Fig. 4 and 5), they render obvious the limitations: a method comprising contacting a sample DNA molecule with a complex comprising the isolated synthetic nucleic acid adapter of claim 1 and a transposase that binds to the adapter to form a reaction mixture; and incubating claim 16.
As Goryshin et al. teach the tags comprise sequencing primer sites (e.g. lines 1-5, pg. 11), they render obvious the limitations: method of claim 16, further comprising amplifying the DNA fragments using primers complementary to the oligonucleotide tag as recited in claim 17.
Furthermore, Goryshin et al. render obvious the limitations: method of claim 16, wherein said tag is used as a landing site for a primer complementary to the tag (e.g. lines 1-5, pg. 11) as recited in claim 18.
As Goryshin et al. teach the tags comprise a bead(e.g. lines 1-17, pg. 10; lines 15-33, pg. 11- lines 1-16, pg. 12), they teach claim 20.
As noted above, Goryshin et al. disclose tagged transposase recognition site duplexes wherein the non-transferred strand does not contain phosphorothioate bonds.
However, they do not teach the limitation: wherein said one or more modifications are: one or more phosphorothioate bonds in the second strand or the second sequence, i.e. transferred strand); wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence as required by claim 1.
Prior to the effective filing date of the claimed invention, Cost et al. teach “donor” oligonucleotides that are integrated into a target nucleic acid and are modified with phosphorothioate bonds at the 5’ or 3’ terminus to guard against exonuclease activity. 
As both Goryshin et al. and Cost et al. disclose  oligonucleotides comprising  modifications and that are associated with transposase-mediated reactions, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Goryshin et al. to include phosphorothioate bonds at the terminal ends of transferred strands as taught by Cost et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an adapter comprising a first strand and a complementary second strand, wherein the second strand is modified as compared to the parental transposase recognition sequence wherein the modification includes one or more phosphorothioate bonds in the second strand or the second sequence. Furthermore, a skilled artisan would appreciate these additional modifications would further increase resistance to degradation and stabilize the modified structure of Goryshin et al. 
Therefore, as the “donor” oligonucleotide of Cost is considered the transferred strand in a transposase-mediated reaction, the combined teachings of Goryshin et al. and Cost et al. render obvious the limitation: wherein said one or more modifications are: one or more phosphorothioate bonds in the second strand or the second sequence, i.e. transferred strand; wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between claim 1.
Furthermore, as Goryshin et al. teach a duplex comprising a 19bp transferred strand , i.e. first sequence, and a complementary non-transferred strand that comprises 17-19 bp (e.g. Fig. 3), the combined teachings of Goryshin et al. and Cost et al. render obvious the limitations:  adapter of claim 1, wherein the adaptor has one or more of the following features: (ii) the second strand or the second sequence comprises about 1 to 18, about 2 to 15, or 9 phosphorothioate bonds  and the first strand is 17-80 nucleotides in length and/or the second strand is 17-80 nucleotides in length as recited in claim 7.
Goryshin et al. teach an embodiment of a method comprising  providing a series of transposomes comprising a Tn5 transposase and duplexes of transferred and non-transferred strands, wherein the non-transferred strand is free of  phosphorothioate groups  (e.g. lines 18-22, pg. 13; lines 5-13, pg. 14)  and subjecting target DNA to in vitro transposition reactions (e.g. Examples 1 and 2, pg. 18-20). 
Therefore, the combined teachings of Goryshin et al. and Cost et al. render obvious the limitation:  A set of isolated synthetic nucleic acid adapters, comprising (i) a first isolated synthetic nucleic acid adapter of claim 1, and (ii) a second isolated synthetic nucleic acid adapter of claim 1, wherein the first adapter and the second adapter have at least one different modification as compared to the parent recognition sequence or the complement thereof as recited in claim 10.
claim 11.

Goryshin et al., Cost et al. and Schubert et al.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Goryshin et al. and Cost et al. , as applied to claims 1-3, 7-18 and 20 above, and further in view of Schubert et al. (US20060122136).
The combined teachings of Goryshin et al. and Cost et al.  as applied above are incorporated in this rejection.
The combined teachings of Goryshin et al. and Cost et al. disclose methods and compositions comprising duplexes of tagged strands recognized by Tn5 transposase, wherein the transferred strand, i.e. second sequence, is modified with phosphorothioate groups, which protects the modified strand against nucleases. Furthermore, Goryshin et al. teach modifications to a nucleic acid backbone allow addition of other moieties that increase the stability of the nucleic acid species (e.g. lines 11-13, pg. 16, WO2012103545).
 However, the combined teachings of Goryshin et al. and Cost et al. do not teach claims 5 and 6.
Schubert et al. also teach modifications to oligonucleotides sequences that yield stabilized structures. 
In particular, Schubert et al. teach modifications of their test oligonucleotides, including phosphorothioate bonds, 2’-O-Methyl nucleotides and inverted thymidine nucleotides at the 3’ 
Therefore, Schubert et al. render obvious the limitation: wherein the adaptor comprises one or more modified nucleotides selected from the group consisting of a 2'OMe modified ribonucleic acid (RNA), an inverted thymidine, and any combination thereof as recited in claim 5.
Furthermore, Schubert et al. render obvious the limitation: wherein the adaptor has one or more of the following features: (i) an inverted thymidine at the 3' terminus of the first strand as recited in claim 6.
As both Goryshin et al., Cost et al. and Schubert et al. teach oligonucleotide modifications that stabilize the modified structure, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Goryshin et al. and Cost et al. to include phosphorothioate bonds, 2’-O-Methyl nucleotides and inverted thymidine nucleotides at the 3’ terminus modifications as taught by Schubert et al. because a skilled artisan would appreciate these additional modifications would 
Furthermore, one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of an adapter comprising a first strand and a complementary second strand, wherein the second strand is modified as compared to the parental transposase recognition sequence wherein the modification includes one or more phosphorothioate bonds in the second strand or the second sequence.
Goryshin et al., Cost et al. and Steemers et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Goryshin et al. and Cost et al., as applied to claims 1-3, 7-18 and 20 above, and further in view of Steemers et al. (WO2012061832).
The combined teachings of Goryshin et al. and Cost et al. as applied above are incorporated in this rejection.
The combined teachings of Goryshin et al. and Cost et al. disclose methods and compositions comprising duplexes of tagged strands recognized by Tn5 transposase, wherein the transferred strand, i.e. second sequence, is modified with phosphorothioate groups, which protects the modified strand against nucleases. 
Furthermore, Goryshin et al. teach the resulting tagged product of their method is subsequently subjected to sequencing (e.g. The result of the method is a fragment of the target nucleic acid that has been tagged with one or more tag sequences, which can be useful for subsequent analysis, such as sequencing as in lines 24-26, pg. 2).
claim 19.
Steemers et al. teach transposon sequences, i.e. isolated adapters, are double-stranded nucleic acid molecules comprising transposase recognition sequences which are recognized by hyperactive Tn5 transposase as well as sequencing adapters comprising primer binding sites (e.g. lines 5-33, pg. 2- lines 1-24, pg. 3; lines 12-20, pg. 19).  
Furthermore, Steemers et al. teach sequencing by synthesis method wherein fluorescently labeled terminator nucleotide are incorporated during polymerase extension (e.g. lines 24-33, pg. 50). Therefore, as they also teach each target DNA fragment has a transposon incorporated at either end wherein the transposon comprising a sequencing adapter comprising primer sites, i.e. oligonucleotide tag, they teach the limitations: method of claim 17, wherein the primer or primers are extended in polymerase reaction using dNTP mixture comprising at least one dNTP labeled with a fluorophore (i.e. fluorescently labeled terminator nucleotide) as recited in claim 19.
Therefore, as both Goryshin et al. and Steemers et al. teach adapters comprising duplexed sequences that are recognized by Tn5 transposase and sequencing primer binding sites, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Goryshin et al. and Cost et al. comprising sequencing their tagged product to include a sequencing by synthesis method as taught by Steemers et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,287,622
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,287,622 in view of Goryshin et al. (WO2012103545; published 02 August 2012) as evidenced by Wooddell et al. (US20030143740); Cost et al.(US20110287545); Schubert et al. (US20060122136); and Steemers et al. (WO2012061832).
Claim 1 of the instant invention recites an isolated synthetic nucleic acid adapter comprising: a first strand comprising a first sequence; and a second strand comprising a second sequence complementary or  substantially complementary to the first sequence; and the second sequence comprises one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, wherein the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21 and the adaptor has only  wherein one phosphorothioate bond of the one or more phosphorothioate bonds is between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide of the second strand or the second sequence; wherein the first strand or the first sequence is free of phosphorothioate bonds; and wherein the isolated synthetic nucleic acid adaptor capable of binding to Vibrio Harveyi transposase or Tn5 transposase.
 Instant claim 4 of the instant invention recites the adapter of claim 1, wherein the first sequence and the second sequence are, respectively, SEQ ID NOs: 73 and 74, SEQ ID NOs: 75 and 76, SEQ ID NOs: 28 and 36, SEQ ID NOs: 28 and 22, SEQ ID NOs: 2 and 36, SEQ ID NOs: 2 and 74, SEQ ID NOs: 2 and 76, SEQ ID NOs: 26 and 22, SEQ ID NOs: 26 and 36, SEQ ID NOs: 26 and 39, SEQ ID NOs: 26 and 41, SEQ ID NOs: 24 and 22, SEQ ID NOs: 24 and 36, SEQ ID NOs: 24 and 39, SEQ ID NOs: 24 and 41, SEQ ID NOs: 28 and 39, SEQ ID NOs: 28 and 41, SEQ ID NOs: 2 and 39, SEQ ID NOs: 2 and 41, SEQ ID NOs: 75 and 36, or SEQ ID NOs: 73 and 36.
Instant claim 7 of the instant invention recites the adapter of claim 1, wherein the adaptor has one or more of the following features: wherein the adaptor has one or more of the following features:
(i) the second strand or the second sequence comprises about 1 to 18, about 2 to 15, or 9 phosphorothioate bonds; and 
(ii)    the first strand is 17-80 nucleotides in length and/or the second strand is 17-80 nucleotides in length.
 recites an isolated synthetic nucleic acid adapter comprising a first strand comprising a first sequence; and a second strand comprising a second sequence that is complementary or substantially complementary to the first sequence; wherein the first sequence or second sequence comprises  one or more modifications as compared to a parental recognition sequence for a transposase or the complement thereof, said one or more modifications being selected from the group consisting of the following:
(a) one or more modified nucleotides in the first strand or the first sequence, wherein said one or more modified nucleotides impede a primer extension of said first  strand; and 
(b) one or more phosphorothioate bonds in the second strand or the second sequence, wherein the adapter is recognized by the transposase and the parental recognition sequence is selected from the group consisting of SEQ ID NOs: 1-21 wherein the first strand or the second strand is 17-80 nucleotide in length, and wherein the first sequence and the second sequence comprise, respectively, SEQ ID NOs: 73 and 74,  SEQ ID NOs: 75 and 76,  SEQ ID NOs: 28 and 36, SEQ ID NOs: 28 and 22, SEQ ID NOs: 2 and 36, SEQ ID NOs: 2 and 74,SEQ ID NOs: 2 and 76, SEQ ID NOs: 26 and 22, SEQ ID NOs: 26 and 36, SEQ ID NOs: 26 and 39, SEQ ID NOs: 26 and 41, SEQ ID NOs: 24 and 22, SEQ ID NOs: 24 and 36, SEQ ID NOs: 24 and 39, SEQ ID NOs: 24 and 41, SEQ ID NOs: 28 and 39, SEQ ID NOs: 28 and 41, SEQ ID NOs: 2 and 39, SEQ ID NOs: 2 and 41, SEQ ID NOs: 75 and 36, or SEQ ID NOs: 73 and 36.
It is further noted that SEQ ID NOS. 1- 22, 24, 26, 28, 36, 39, 41 and 73-76 of the instant invention are identical to SEQ ID NOS. 1-22, 24, 26, 28, 36, 39, 41 and 73-76 of U.S. Patent No. 10,287,622.
 recites an adapter as recited by claim 1 of the instant invention, including one or more modifications of the second sequence, said  one or more modifications being selected from (b) one or more phosphorothioate bonds in the second strand or the second sequence; including the first and the second sequences are one of the pairs recited in instant claim 4 and including the first strand or the second strand is 17-80 nucleotides in length as recited in instant claim 7.
However, claims 1-18 of U.S. Patent No. 10,287,622 do not expressly teach a transposase complex comprising a second strand comprising one phosphorothioate bond between the 3' ultimate nucleotide and the 3' pen-ultimate nucleotide and a first strand that is free of phosphorothioate bonds as required by claim 1 of the instant invention.
Furthermore, claims 1-18 of U.S. Patent No. 10,287,622 do not expressly teach a transposase complex bound to a solid support as required by instant claim 20.
However, these features are known in the art. As discussed in the current rejections, the combined teachings of Goryshin et al. and Cost et al. render obvious claims 1-3, 7-18 and 20. Furthermore, the additional teachings of Schubert et al. render obvious claims 5 and 6. Furthermore, the additional teachings of Steemers et al. render obvious claim 19. 
As both claims 1-18 of U.S. Patent No. 10,287,622 and the combined teachings of Goryshin et al., Cost et al., Schubert et al. and Steemers et al. teach transposase: transposon complexes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the adapter of U.S. Patent No. 10,287,622 to include the provisions of a first strand that is free of phosphorothioate bonds; a second strand comprising 
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
As noted in the current rejections, the teaching of Cost et al. is applied to meet the requirements of a transferred strand comprising phosphorothioate bonds at the 3’ terminus.
Furthermore, the amended claims are rejected under USC 112, 1st paragraph as not being in compliance with written description and enablement requirements and under USC 112, 2nd paragraph for indefiniteness.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Examiner, Art Unit 1639